Citation Nr: 0717089	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-03 426A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for Eustachian tube 
dysfunction.  

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral hearing 
loss.  

3. Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. D. 
ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1965 to November 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in June 2003 and in July 
2004, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

In November 2006, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. In a rating decision, dated in March 1991, the RO denied 
service connection for Eustachian tube dysfunction; after the 
veteran was notified of the adverse determination and of his 
procedural and appellate rights, he did not appeal the rating 
decision.  

2. The additional evidence received since the unappealed 
rating decision of March 1991 does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for Eustachian tube dysfunction.

3. In a decision, dated in March 1995, the Board denied 
service connection for bilateral hearing loss. 

4. The additional evidence received since the Board's 
decision of March 1995 does relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for bilateral hearing loss and raises a reasonable 
possibility of substantiating the claim of service connection 
for bilateral hearing loss. 

CONCLUSIONS OF LAW

1. The rating decision of March 1991 by the RO, denying 
service connection for Eustachian tube dysfunction, became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 
(2006).

2. The additional evidence presented since the rating 
decision of March 1991, denying service connection for 
Eustachian tube dysfunction, is not new and material and the 
claim of service connection Eustachian tube dysfunction is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).  

3. The decision of March 1995 by the Board, denying service 
connection for bilateral hearing loss, is final.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1104 (2006).   

4. The additional evidence presented since the decision of 
March 1995 by the Board, denying service connection for 
bilateral hearing loss, is new and material and the claim of 
service connection bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for bilateral hearing loss 
and the remand of the claim of service connection for 
hypertension, further discussion here of compliance with the 
VCAA with regard to these claims is not necessary.

On the application to reopen the claim of service connection 
for Eustachian tube dysfunction, the RO provided pre-
adjudication VCAA notice by letter, dated in May 2003.  The 
veteran was informed that new and material evidence was 
needed to reopen the claim, that is, evidence not previously 
considered and that related to a fact not previously 
established.  Also the veteran was notified that the evidence 
needed to show that the condition was incurred in service.  
The veteran was also informed that VA would obtain VA records 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with his authorization VA 
would obtain any such records on his behalf.  He was asked to 
submit evidence, which would include evidence in his 
possession that pertained to the claim.  The notice included 
the general effective date provision for the claim, that is, 
the date of receipt of the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (the elements of a new and material evidence 
claim); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice 
of the elements of service connection claim except for the 
degree of disability assignable). 

To the extent that the degree of disability assignable was 
not provided, as the application to reopen the claim is 
denied, no disability rating can be awarded as a matter of 
law and therefore there is no possibility of any prejudice to 
the veteran with respect to the deficient VCAA notice as to 
degree of disability assignable.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007). 

Duty to Assist

Under 38 U.S.C.A.§ 5103A, VA must make reasonable efforts to 
identify and obtain relevant records in support of a claim.  
The RO has obtained the service VA records, and the veteran 
has submitted private medical records.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, no further assistance to the veteran 
is required to comply with the duty to assist. 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen the Claim of Service Connection for 
Eustachian Tube Dysfunction 

Evidence Previously Considered 

In a rating decision, dated in March 1991, the RO denied 
service connection for Eustachian tube dysfunction on grounds 
that it was not shown in service.  After the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not appeal the rating decision 
and by operation of law the rating decision by the RO became 
final based on the evidence then of record.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.104(a). 

The evidence considered at the time of the rating decision in 
March 1991 consisted of the service medical records and VA 
records. 

The service medical records, including the reports of 
entrance and separation examinations, contain one entry of 
otitis externa in February 1967 and one entry of otitis media 
in June 1968.  There was no finding or history of an 
Eustachian tube dysfunction. 

After service, VA records disclose that on examination in 
December 1990 the pertinent finding was mild Eustachian tube 
dysfunction.  

Current Claim to Reopen 

The current claim to reopen was received at the RO in January 
2003. 

Additional Evidence 

Private medical records disclose that in April 1998 the 
veteran complained of difficulty hearing.  The pertinent 
finding was middle ear effusion and the impression was 
chronic otitis media.  Tubes were placed in the middle ear.  
In April 2002, the impression was Eustachian tube dysfunction 
secondary to recurrent sinus infections. 

On VA examination in February 2006, one examiner expressed 
the opinion that it was less likely than not that the 
Eustachian tube dysfunction was caused by or the result of 
acoustic trauma or when the veteran was in an airplane that 
decompressed during service.  Another VA examiner expressed 
the opinion that it was less likely than not that the 
Eustachian tube dysfunction was secondary to service. 

In November 2006, the veteran testified that he received 
treatment for baro-trauma to his ears which was caused by 
flying to high in a non-pressurized airplane while stationed 
at Ft. Rucker, Alabama.

Analysis 

A prior unappealed decision of the RO is final.  38 U.S.C.A. 
§ 7105(c).  The claim may nevertheless be reopened if new and 
material evidence is presented. 38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim. 
Therefore, regardless of the RO's decision, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The regulatory definition of new and material evidence means 
evidence not previously submitted to agency decision makers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).



For purpose of reopening a claim, the credibility of newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) (in determining whether evidence is new 
and material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The additional evidence of record that shows treatment for 
Eustachian tube dysfunction in 1998 and currently does not 
relate to the unestablished fact necessary to substantiate 
the claim, that is, evidence that Eustachian tube dysfunction 
had onset in service, the absence of such evidence was the 
basis for the previous denial of the claim by the RO in March 
1991.  For this reason, this evidence is not new and material 
as it is cumulative of evidence previously considered, that 
is, the evidence is supporting evidence of a fact previously 
established and adjudicated.  

As for the veteran's statements and testimony, where as here, 
the determinative issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
required to reopen the claim.  The veteran as a layperson is 
not competent to offer an opinion that requires medical 
expertise, and consequently his statements and testimony to 
the extent that he associates the Eustachian tube dysfunction 
to service does not constitute new and material evidence to 
reopen the claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that lay assertions of medical causation 
cannot serve as a predicate to reopen a previously denied 
claim).

Finally, the VA examiners' opinions that it was less likely 
than not that the Eustachian tube dysfunction was due to 
service to include acoustic trauma or when the veteran was in 
an airplane that decompressed during service opposes, rather 
than supports, the claim.

For the above reasons, the additional evidence is not new and 
material and the claim of service connection for Eustachian 
tube dysfunction is not reopened.  As the claim is not 
reopened, the benefit-of-the-doubt standard of proof does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



Application to Reopen the Claim of Service Connection for 
Bilateral Hearing Loss 

Evidence Previously Considered 

In a decision, dated in March 1995, the Board denied service 
connection for bilateral hearing loss on grounds that hearing 
loss was not shown.  

The evidence considered at the time of the rating decision in 
March 1995 consisted of the service medical records and VA 
records.  

The service medical records, including the reports of 
entrance and separation examinations, do not document hearing 
loss.  And after service, hearing loss was not found on VA 
examination in December 1990. 

Current Claim to Reopen 

The current claim to reopen was received at the RO in January 
2003. 

Additional Evidence 

Private medical records disclose that in April 1998 the 
veteran complained of difficulty hearing.  The pertinent 
finding was bilateral conductive hearing loss.  In January 
2001, the impression was conductive hearing loss due to 
otitis media. 

On VA examination in February 2006, the diagnosis was hearing 
loss.  The examiner expressed the opinion that it was less 
likely than not that hearing loss was secondary to service. 

Analysis 

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim. 
Therefore, regardless of the RO's decision, the Board must 
initially address the 


question of whether new and material evidence has been 
presented to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) (reopening after a prior Board denial). 

The Board has reviewed the additional evidence and determines 
that the evidence is new and material because it is probative 
of the issue of whether the veteran currently suffers hearing 
loss, the absence of hearing loss was the basis for the 
previous denial of the claim.  The additional evidence shows 
that the veteran has hearing loss, which was not previously 
shown, which relates to an unestablished fact necessary to 
substantiate the claim of service connection for hearing 
loss, that is, evidence of current disability, and presents a 
reasonable possibility of substantiating the claim.  
Accordingly, the claim of service connection hearing loss is 
reopened.


ORDER

As new and material evidence has not been presented, the 
claim of service connection for Eustachian tube dysfunctional 
is not reopened, and the appeal is denied. 

As new and material evidence has been presented, the claim of 
service connection bilateral hearing loss is reopened and to 
this extent only, the appeal is granted.  


REMAND

Before reaching the claim of service connection for bilateral 
hearing loss on the merits, further procedural development is 
required. 

On the claim of service connection for hypertension, under 
the duty to assist further evidentiary development is needed.  



Accordingly, the case is REMANDED for the following action:

1. Ensure full compliance with VCAA notice 
on the claim of service connection for 
bilateral hearing loss.  

2. Schedule the veteran for a VA 
examination to determine whether it is at 
least as likely as not that service-
connected diabetes mellitus caused or 
aggravated hypertension. The claims folder 
must be made available for review by the 
examiner.  If for any reason the veteran 
cannot be examined, arrange to have the 
veteran's claim file reviewed by the 
appropriate VA medical specialist. 

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility." Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
as it is to find against.

Also the term "aggravation" means a 
permanent increase in severity, that 
is, a worsening of the underlying 
condition as contrasted to a 
worsening of symptoms.

If the requested opinion cannot be 
provided without resort to 
speculation, the examiner should so 
state. 

4. After the above development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.  





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


